[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT           FILED
                          ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                 No. 10-12281                   AUGUST 9, 2011
                             Non-Argument Calendar                JOHN LEY
                                                                   CLERK
                           ________________________

                   D.C. Docket No. 4:09-cr-00013-CDL-GMF-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                       versus

RANDOLPH LAWRENCE,
                                                              Defendant-Appellant.

                          __________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                        _________________________

                                  (August 9, 2011)

Before CARNES, BARKETT and KRAVITCH, Circuit Judges

PER CURIAM:

      William J. Mason, appointed counsel for Randolph Lawrence in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Lawrence’s conviction and

sentence are AFFIRMED.




                                          2